Citation Nr: 1329908	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  08-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating for bilateral plantar fasciitis in excess of 20 percent from September 29, 2006.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this case belongs to the RO in Cleveland, Ohio.  This case was previously before the Board in January 2012.

The January 2012 Board decision denied an initial compensable evaluation for bilateral hearing loss, denied an initial evaluation in excess of 10 percent for bilateral plantar fasciitis for the period prior to September 29, 2006, denied an initial evaluation in excess of 20 percent for bilateral plantar fasciitis for the period from September 29, 2006, denied service connection for arthritis of the left knee, and denied service connection for arthritis of the bilateral feet.  The issues of an initial rating in excess of 10 percent for left patellofemoral syndrome, service connection for right patellofemoral syndrome, and entitlement to a TDIU were remanded for additional development.  

The Veteran thereafter appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  A September 2012 Joint Motion For Partial Remand requested that the Court vacate that part of the Board's decision that denied entitlement to an initial staged rating in excess of 20 percent for bilateral plantar fasciitis for the period from September 29, 2006.  In September 2012, the Court promulgated an Order that granted the Joint Motion.

Additional evidence was submitted by the Veteran's representative and was received by VA in June 2013.  The Veteran has waived initial RO consideration of this evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.


REMAND

The September 2012 Joint Motion observed (page 3) that the Board had not considered a January 2, 2007 Podiatry Outpatient Note (incorrectly identified by the Joint Motion as dated January 20, 2007) and a March 2009 Orthopedic Outpatient Note when it had adjudicated the issue of entitlement to an initial staged rating for bilateral plantar fasciitis in excess of 20 percent from September 29, 2006.  The Joint Motion noted that such evidence must be considered upon readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all VA medical records (not already of record) dated subsequent to March 15, 2012 and associate them with the claims file (or Virtual VA file).

2.  The Veteran should be scheduled for an appropriate examination by a suitably qualified examiner, in order to determine the severity of his bilateral plantar fasciitis from September 29, 2006 to the present.  All indicated tests and studies should be conducted.  The Veteran's history should be recorded in detail and considered by the examiner.  The examiner should comment on the severity of the Veteran's bilateral plantar fasciitis from September 29, 2006, to include a determination as to whether the disorder may be characterized as moderately severe or severe during the time period at issue.  The examiner should specify the exact time period(s) during which the disorder was moderately severe or severe, with an explanation as to why he/she reached this conclusion or conclusions.  

3.  The RO should then readjudicate, based on all the evidence of record, the issue of entitlement to an initial staged rating for bilateral plantar fasciitis in excess of 20 percent from September 29, 2006.

In adjudicating the issue of entitlement to an initial staged rating for bilateral plantar fasciitis in excess of 20 percent from September 29, 2006, the RO must consider all the evidence of record, to specifically include the January 2007 Podiatry Outpatient Note and March 2009 Orthopedic Outpatient Note mentioned in the Joint Motion.

If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

